DETAILED ACTION
This office action is in response to application with case number 16/659,625 (filed on 10/22/2019), in which claims 1-7 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-240123, filed on 12/21/2018.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/22/2019 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Claim Objections
Claims 2 & 6 are objected to because of the following informalities:  
Claim 2 recites “such an operation” in line 4. It should be “such operation”.
Claim 6 recites “an image captured” in line 4. It should be “the captured image”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 is rejected under 35 U.S.C. 112(b) because:
Claim 6 recites the limitation “the image” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the vehicle” in lines 4-6. There is insufficient antecedent basis for this limitation in the claim. It is not clear if “the vehicle” limitations refer to/ are the “a vehicle” limitation in line 1 or the “a vehicle” limitation in line 2. It is not clear if they are the same vehicle of different vehicles. Examiner suggests amending the claim to recite “[[a]] the vehicle” in line 3 to overcome this rejection. As such for the purpose of examination in this Office Action and as best understood by the Examiner, the “vehicle” limitations have been interpreted to be the same vehicle.






Double Patenting
Examiner has conducted a Double Patenting analysis with at least patent No. US 9,278,689 B1 (hereinafter ‘689) published on March 8th, 2016. Examiner found several Double Patenting issues with claims of this patent and instant application claims as currently presented.
Claims 1, 3-4 & 6-7 are rejected on the ground of Non-statutory double patenting as being unpatentable over claims 1-18 of the patent ‘689. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-4 & 6-7 of the instant application are anticipated by claims 1-18 of the patent ‘689. 
This is a Non-statutory double patenting rejection because the patentably indistinct claims have in fact been patented.

Instant Application 
16/659,625
Conflicting Patent US 9,278,689 B1 (hereinafter ‘689)
Comments
7. A vehicle control method comprising:
9. A computer-implemented method of automated driving [vehicle control method], comprising:
See ‘689 claim 9 preamble.
capturing an image from a vehicle by a capturing unit;
an image captured by a perception
system disposed on an autonomous vehicle [capturing unit];
See ‘689 claim 9 1st limitation.
detecting a target that moves in a direction to approach the vehicle from the image by a control unit;
detecting, based on an image captured by a perception system disposed on an autonomous vehicle, an emergency
vehicle [target];
See ‘689 claim 9 1st limitation.
determining whether the vehicle should evacuate in order to let the target pass by on the basis of a detection result of the target by the control unit; and
determining a location of the emergency vehicle in respect to the autonomous vehicle … if the location of the emergency vehicle is such that the autonomous vehicle is required to comply with a traffic regulation [vehicle should evacuate in order to let the target pass by]
See ‘689 claim 9 3rd & 4th limitations.
causing the vehicle to evacuate without waiting for an operation by a driver in the case where the control unit determines that the vehicle should evacuate.
    sending a command to one or more vehicle systems of the autonomous vehicle to implement one or more maneuvers to comply with the traffic regulation.
See ‘689 claim 9 4th limitation.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 & 6-7 are rejected under 35 USC §102(a)(1) as being clearly anticipated by Patent No. US 9,278,689 B1 by Delp (hereinafter “Delp”)

As per claim 1, Delp discloses a vehicle controller (see Fig. 1, Fig. 2, Fig. 3, Fig. 6 [both Fig(s). 3 7 6 reproduced below for convenience] & Col(s). 1-7: Methods and systems for automated driving in the presence of emergency vehicles … an emergency vehicle detection and response process 600 performed by the automated driving system of the autonomous vehicle 200) comprising:

    PNG
    media_image1.png
    385
    955
    media_image1.png
    Greyscale

Delp’s Fig. 3

    PNG
    media_image2.png
    859
    750
    media_image2.png
    Greyscale

Delp’s Fig. 6

a control unit that detects a target moving in a direction to approach a vehicle from an image captured from the vehicle (see Fig(s). 2- 6 & Col(s). 7-8: In step 602 of the process 600, the computing device 100 of the automated driving system can determine, based on information captured 20 by the perception system 116, the location of an emergency vehicle [target] operating in an emergency mode. For example, the emergency vehicles [target] 300, 400, 500 described in FIGS. 3, 4, and 5 were first detected in either audio recordings or images captured by the perception system 116. Then, detection of the 25 emergency mode was based on either sound matching of a siren within an audio recording or shape matching, text matching, or light pattern matching within a captured image … using depth estimation from stereo camera or multiple monocular images captured by the perception system 116. Once the distance to and direction of the emergency vehicle is determined, the emergency 40 vehicle can be placed on the same map used by the autonomous vehicle 200 for localization), determines whether the vehicle should evacuate in order to let the target pass by on the basis of a detection result (see Fig. 2, Fig. 6 & Col(s). 7-8: In decision tree 604 of the process 600, the automated driving system determines whether the location of the emergency vehicle is such that the autonomous vehicle 200 is required to comply with one or more traffic regulations. Determining whether the location of the emergency vehicle requires compliance with a traffic regulation can include determining whether the distance between the autonomous vehicle 200 and the emergency vehicle is below a predetermined threshold, i.e. whether the emergency vehicle is close enough to the autonomous vehicle 200 for the autonomous vehicle to be required to comply with the traffic regulation. Determining whether the location of the emergency vehicle requires compliance with the traffic regulation can also include analyzing the trajectory of the emergency vehicle and determining whether the emergency vehicle's trajectory will cross the planned vehicle path for the autonomous vehicle 200), and causes the vehicle to evacuate without waiting for an operation by a driver when determining that the vehicle should evacuate (see Fig. 2, Fig. 6 & Col(s). 7-8: If the location of the emergency vehicle is such that the autonomous vehicle 200 is required to comply with the traffic regulation, the process 600 continues to step 606 where the computing device 100 sends a command to one or more of the vehicle systems 118 to implement one or more maneuvers to comply with the traffic regulation. Such maneuvers can include braking, steering, accelerating, etc. to bring the autonomous vehicle 200 to a location in compliance with the traffic regulation, and see Fig. 3 & Col. 4: FIG. 3 shows an example location of the emergency vehicle 300 in reference to the autonomous vehicle 200 that requires compliance with this example traffic regulation, namely, the emergency vehicle 300 is approaching the autonomous vehicle 200 from behind and traveling in the same direction as the autonomous vehicle 200 in a neighboring lane. Given that the location of the emergency vehicle 300 is such that the autonomous vehicle 200 must comply with the traffic regulation, the autonomous vehicle 200 can determine when the emergency vehicle 300 becomes sufficiently proximate before pulling over to the right side of the road [causes the vehicle to evacuate]).

As per claim 3, Delp teaches the vehicle controller of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Delp further teaches wherein the control unit detects, as the target, a different vehicle from the vehicle (see Fig(s). 2-6 & Col(s). 1-8: Methods and systems for automated driving in the presence of emergency vehicles [different vehicle] … an emergency vehicle detection and response process 600 performed by the automated driving system of the autonomous vehicle 200).

As per claim 4, Delp teaches the vehicle controller of claim 3, accordingly, the rejection of claim 3 above is incorporated. 
Delp further teaches wherein the control unit detects an emergency vehicle as the different vehicle from the vehicle (see Fig(s). 2-6 & Col(s). 1-8: Methods and systems for automated driving in the presence of emergency vehicles [different vehicle] … an emergency vehicle detection and response process 600 performed by the automated driving system of the autonomous vehicle 200).


As per claim 6, Delp discloses a vehicle (see Fig. 1, Fig. 2, Fig. 3, Fig. 6 & Col(s). 1-7: Methods and systems for automated driving in the presence of emergency vehicles … an emergency vehicle detection and response process 600 performed by the automated driving system of the autonomous vehicle 200) comprising:
a capturing unit that captures the image (see Fig. 1, Fig. 2, Fig. 6 & Col(s). 6-8: the location of the emergency vehicle 500 is determined using depth estimation from stereo camera or multiple monocular images captured by the perception system 116 or using sensor fusion with LIDAR and/or radar returns … Once the distance to and direction of the emergency vehicle is determined, the emergency 40 vehicle can be placed on the same map used by the autonomous vehicle 200 for localization); and
a control unit that detects a target moving in a direction to approach a vehicle from an image captured from the vehicle (see Fig(s). 2-6 & Col(s). 7-8: In step 602 of the process 600, the computing device 100 of the automated driving system can determine, based on information captured 20 by the perception system 116, the location of an emergency vehicle [target] operating in an emergency mode. For example, the emergency vehicles [target] 300, 400, 500 described in FIGS. 3, 4, and 5 were first detected in either audio recordings or images captured by the perception system 116. Then, detection of the 25 emergency mode was based on either sound matching of a siren within an audio recording or shape matching, text matching, or light pattern matching within a captured image … using depth estimation from stereo camera or multiple monocular images captured by the perception system 116. Once the distance to and direction of the emergency vehicle is determined, the emergency 40 vehicle can be placed on the same map used by the autonomous vehicle 200 for localization), determines whether the vehicle should evacuate in order to let the target pass by on the basis of a detection result (see Fig. 2, Fig. 6 & Col(s). 7-8: In decision tree 604 of the process 600, the automated driving system determines whether the location of the emergency vehicle is such that the autonomous vehicle 200 is required to comply with one or more traffic regulations. Determining whether the location of the emergency vehicle requires compliance with a traffic regulation can include determining whether the distance between the autonomous vehicle 200 and the emergency vehicle is below a predetermined threshold, i.e. whether the emergency vehicle is close enough to the autonomous vehicle 200 for the autonomous vehicle to be required to comply with the traffic regulation. Determining whether the location of the emergency vehicle requires compliance with the traffic regulation can also include analyzing the trajectory of the emergency vehicle and determining whether the emergency vehicle's trajectory will cross the planned vehicle path for the autonomous vehicle 200), and causes the vehicle to evacuate without waiting for an operation by a driver when determining that the vehicle should evacuate (see Fig. 2, Fig. 6 & Col(s). 7-8: If the location of the emergency vehicle is such that the autonomous vehicle 200 is required to comply with the traffic regulation, the process 600 continues to step 606 where the computing device 100 sends a command to one or more of the vehicle systems 118 to implement one or more maneuvers to comply with the traffic regulation. Such maneuvers can include braking, steering, accelerating, etc. to bring the autonomous vehicle 200 to a location in compliance with the traffic regulation, and see Fig. 3 & Col. 4: FIG. 3 shows an example location of the emergency vehicle 300 in reference to the autonomous vehicle 200 that requires compliance with this example traffic regulation, namely, the emergency vehicle 300 is approaching the autonomous vehicle 200 from behind and traveling in the same direction as the autonomous vehicle 200 in a neighboring lane. Given that the location of the emergency vehicle 300 is such that the autonomous vehicle 200 must comply with the traffic regulation, the autonomous vehicle 200 can determine when the emergency vehicle 300 becomes sufficiently proximate before pulling over to the right side of the road [causes the vehicle to evacuate]).

As per claim 7, Delp discloses a vehicle control method (see Fig. 1, Fig. 2, Fig. 3, Fig. 6 & Col(s). 1-7: Methods and systems for automated driving in the presence of emergency vehicles … an emergency vehicle detection and response process 600 performed by the automated driving system of the autonomous vehicle 200) comprising:
capturing an image from a vehicle by a capturing unit (see Fig. 1, Fig. 2, Fig. 6 & Col(s). 6-8: the location of the emergency vehicle 500 is determined using depth estimation from stereo camera or multiple monocular images captured by the perception system 116 or using sensor fusion with LIDAR and/or radar returns … Once the distance to and direction of the emergency vehicle is determined, the emergency 40 vehicle can be placed on the same map used by the autonomous vehicle 200 for localization);
detecting a target that moves in a direction to approach the vehicle from the image by a control unit (see Fig(s). 2- 6 & Col(s). 7-8: In step 602 of the process 600, the computing device 100 of the automated driving system can determine, based on information captured 20 by the perception system 116, the location of an emergency vehicle [target] operating in an emergency mode. For example, the emergency vehicles [target] 300, 400, 500 described in FIGS. 3, 4, and 5 were first detected in either audio recordings or images captured by the perception system 116. Then, detection of the 25 emergency mode was based on either sound matching of a siren within an audio recording or shape matching, text matching, or light pattern matching within a captured image … using depth estimation from stereo camera or multiple monocular images captured by the perception system 116. Once the distance to and direction of the emergency vehicle is determined, the emergency 40 vehicle can be placed on the same map used by the autonomous vehicle 200 for localization);
determining whether the vehicle should evacuate in order to let the target pass by on the basis of a detection result of the target by the control unit (see Fig. 2, Fig. 6 & Col(s). 7-8: In decision tree 604 of the process 600, the automated driving system determines whether the location of the emergency vehicle is such that the autonomous vehicle 200 is required to comply with one or more traffic regulations. Determining whether the location of the emergency vehicle requires compliance with a traffic regulation can include determining whether the distance between the autonomous vehicle 200 and the emergency vehicle is below a predetermined threshold, i.e. whether the emergency vehicle is close enough to the autonomous vehicle 200 for the autonomous vehicle to be required to comply with the traffic regulation. Determining whether the location of the emergency vehicle requires compliance with the traffic regulation can also include analyzing the trajectory of the emergency vehicle and determining whether the emergency vehicle's trajectory will cross the planned vehicle path for the autonomous vehicle 200); and
causing the vehicle to evacuate without waiting for an operation by a driver in the case where the control unit determines that the vehicle should evacuate (see Fig. 2, Fig. 6 & Col(s). 7-8: If the location of the emergency vehicle is such that the autonomous vehicle 200 is required to comply with the traffic regulation, the process 600 continues to step 606 where the computing device 100 sends a command to one or more of the vehicle systems 118 to implement one or more maneuvers to comply with the traffic regulation. Such maneuvers can include braking, steering, accelerating, etc. to bring the autonomous vehicle 200 to a location in compliance with the traffic regulation, and see Fig. 3 & Col. 4: FIG. 3 shows an example location of the emergency vehicle 300 in reference to the autonomous vehicle 200 that requires compliance with this example traffic regulation, namely, the emergency vehicle 300 is approaching the autonomous vehicle 200 from behind and traveling in the same direction as the autonomous vehicle 200 in a neighboring lane. Given that the location of the emergency vehicle 300 is such that the autonomous vehicle 200 must comply with the traffic regulation, the autonomous vehicle 200 can determine when the emergency vehicle 300 becomes sufficiently proximate before pulling over to the right side of the road [causing the vehicle to evacuate]).

	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claim 2 is rejected under 35 USC §103 as being unpatentable over Delp (US 9,278,689 B1) in view of Patent Publication No. JP 2018-151208 A to Chitei et al. (hereinafter “Chitei”) 
The rejections below are based on the machine translation of the Chitei’s reference a copy of which is attached to this Office Action as also indicated in the 892 form.


As per claim 2, Delp teaches the vehicle controller of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Delp further teaches wherein (see Delp Fig. 2, Fig. 6 & Col(s). 7-8: If the location of the emergency vehicle is such that the autonomous vehicle 200 is required to comply with the traffic regulation, the process 600 continues to step 606 where the computing device 100 sends a command to one or more of the vehicle systems 118 to implement one or more maneuvers to comply with the traffic regulation. Such maneuvers can include braking, steering, accelerating, etc. to bring the autonomous vehicle 200 to a location in compliance with the traffic regulation, and see Fig. 3 & Col. 4: FIG. 3 shows an example location of the emergency vehicle 300 in reference to the autonomous vehicle 200 that requires compliance with this example traffic regulation, namely, the emergency vehicle 300 is approaching the autonomous vehicle 200 from behind and traveling in the same direction as the autonomous vehicle 200 in a neighboring lane. Given that the location of the emergency vehicle 300 is such that the autonomous vehicle 200 must comply with the traffic regulation, the autonomous vehicle 200 can determine when the emergency vehicle 300 becomes sufficiently proximate before pulling over to the right side of the road)
 Delp does not disclose, which Chitei; being analogous art; discloses even in the case where the operation by the driver is performed, the control unit overrides such an operation (see Chitei Pages 5-6: The automatic driving support device 21 switches the driving mode in the automatic driving control device 4 to either the manual driving mode or the automatic driving mode according to the operation of the driving mode selection switch 23 by the driver [operation by the driver is performed] … when the manual driving mode is switched [operation by the driver is performed] … The automatic driving control device 4 is caused to change the traveling route of the own vehicle [overrides such an operation] so as not to disturb the traveling route of the emergency vehicle).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Delp in view of Chitei, as both inventions are directed to the same field of endeavor - autonomous vehicle detection of & response to emergency vehicles and the combination would provide an automatic driving support for reliably evacuating traveling lane without disturbing the travelling rout of the emergency vehicle (see Chitei’s Pages 1-8).
	
	

	
	
	
	




























Claim 5 is rejected under 35 USC §103 as being unpatentable over Delp (US 9,278,689 B1) in view of PG Pub. No. US 2018/0225971 A1 to Foltin (hereinafter “Foltin”)

As per claim 5, Delp teaches the vehicle controller of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Delp does not disclose, which Foltin; being analogous art; discloses wherein the control unit detects an animal as the target (see  Foltin Fig. 4 & ¶¶[0007]-[0047]:  ¶7 The method is preferably in particular intended and designed to avoid a collision with the collision object entirely … The collision object may be in particular a moving object [target]. The method is preferable in particular intended and designed to detect an imminent collision with an animal [target] and to avoid or at least reduce collision damage to be expected in the process. The animal may be in particular a large animal such as a moose, a horse or a cow … ¶9 In step a), it is preferably detected that a collision of the motor vehicle with a collision object is imminent … ¶12 In step b), the at least one collision object is preferably analyzed in such a way that it is possible to detect whether the particularly sensitive upper region of the motor vehicle will be affected by the imminent collision. In particular in a collision with a large animal as collision object [animal as the target] … ¶16 according to step c) an evasive maneuver is preferably ( only) initiated if a collision of the motor vehicle with the at least one collision object is imminent … ¶21 according to step c) preferably occurs via an intervention device that is able to intervene in the steering of the motor vehicle. For example, an electric motor is able to engage in a steering column via a toothed wheel. The intervention device is preferably controlled via a control unit using appropriate software … ¶47 In this specific embodiment, an evasion trajectory is preferably selected).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Delp in view of Foltin, as both inventions are directed to the same field of endeavor - avoiding a collision with moving objects and the combination would provide for reducing the risk of injury of occupants of the motor vehicle in case of a collision with an animal by evasive maneuver predominate (see Foltin’s ¶¶[0002]-[0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Christensen (US 10,565,873 B1) discloses automatic control of autonomous vehicles based upon the emergency vehicle warnings. More particularly, Christensen’s disclosure teaches to alternate autonomous vehicle routing based upon real-time information related to an emergency vehicle. The information related to the emergency vehicle may include emergency vehicle origination location data, emergency vehicle current location data, emergency vehicle route data, and/or emergency vehicle destination location data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661